UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIJAH PAYAN,

                            Plaintiff,
                                                                       ORDER
              - against -
                                                                 19 Civ. 8020 (PGG)
ENTERTAINMENT ONE U.S. LP,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The parties will engage in settlement discussions for the next thirty days. On or

before January 17, 2020, the parties will submit a joint letter concerning the status of settlement

negotiations. If the parties have not settled by that time, this Court will enter the parties'

proposed case management plan. During this 30 day period, discovery is stayed.

Dated: New York, New York
       December_[3, 2019
                                                       SO ORDERED.


                                                          kk caps9
                                                       Paul G. Gardephe
                                                       United States District Judge
